                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LELAND MCRAE,                                   §
                                                §
                  Plaintiff,                    §               SA-19-CV-00945-DAE
                                                §
vs.                                             §
                                                §
AMERICAN PROTECTIONS PLANS                      §
LLC, JOHN AND/OR JANE DOES,                     §
DANIEL SOLANO, POALA LAWSON,                    §
JOHN GREER, LENNY SCHWARTZ,                     §
MIKE SHEA, STANLEY LOSEILLE,                    §
ALFREDO DEFFAUT, JASON ZOBLER,                  §
SCOTT KENNEDY, JOHN GREER,                      §
MATHEY PERRY, SALES TRAINEE                     §
02, JANE DOE,                                   §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court in the above-styled and numbered cause of action is Plaintiff’s

Amended Opposed Motion for Issuance of Subpoenas [#60]. For clarification, the Court will

hear this amended motion at the scheduled telephonic hearing on April 10, 2020 at 10:30 a.m.,

along with Plaintiff’s other discovery motions [#40, #56].

       IT IS THEREFORE ORDERED that Plaintiff’s Amended Opposed Motion for

Issuance of Subpoenas [#60] is set for a telephonic hearing at 10:30 a.m. on April 10, 2020.

       SIGNED this 30th day of March, 2020.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE
